                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 DEBORA COBB,                         :
     Plaintiff,                       :
                                      :        No. 3:17-CV-1629(VLB)
         v.                           :
                                      :
 ENHANCED RECOVERY                    :        March 11, 2019
 COMPANY, LLC,                        :
     Defendant.                       :
                                      :
                                      :
                                      :

   MEMORANDUM OF DECISION ON DEFENDANT’S MOTION FOR SUMMARY
                      JUDGMENT [DKT. 29]

   I.         Background

   Before the Court is a Motion for Summary Judgment filed by Defendant,

Enhanced Recovery Company, LLC (“Defendant”) [Dkt. No. 29], seeking a

judgment that it did not misrepresent its identity in violation of the Fair Debt

Collection Practices Act (FDCPA) as alleged by Deborah Cobb (“Plaintiff”). For the

reasons set forth below, summary judgment is entered for Defendant.

   The following facts are undisputed unless otherwise noted.

        Plaintiff Deborah Cobb is a citizen of Connecticut.     [Dkt. 10 (Amended

Complaint), ¶ 3]. Plaintiff used a personal Target credit card for shopping and

household goods. [Id. at ¶ 4]. That Target credit card account was the subject of

debt collection efforts. [Id.]

        Defendant Enhanced Recovery Company (“Enhanced”) is a limited liability

company organized under the laws of the state of Delaware. [Dkt. 35-1 (Plaintiff’s

Local Rule 56(a) Statement), ¶ 1]. Enhanced is currently licensed to act as a

                                                                                1
consumer collection agency within the state of Connecticut by the Connecticut

Banking Department. [Id. at ¶ 9].

      On July 21, 2017, Enhanced sent a letter to Plaintiff which stated the

following:

      DEBORAH COBB

      Our records indicate that your balance with TD Bank USA, N.A./ Target Credit
      Card remains unpaid; therefore your account has been placed with ERC for
      collection efforts.

      Upon receipt and clearance of $1,267.50, your account will be closed and
      collection efforts will cease.

      Unless you dispute the validity of the debt, or any portion thereof, within
      thirty (30) days after your receipt of this notice, the debt will be assumed to
      be valid by us.

[Dkt. 10 (Amended Complaint), at 5]. The top left corner of the front page of the

letter bears a logo comprising the initials “ERC.” [Id.] The top right corner of the

front page identifies the “Creditor” as “TD Bank USA, N.A./ Target Credit Card.”

[Id.] The letter includes the language “[t]his is an attempt to collect a debt. Any

information obtained will be used for that purpose.” [Id.] The letter states “view

statements, pay your balance, and manage your account online at payerc.com.”

[Id. (obscured); Dkt. 35-1, ¶ 26]. The letter also lists a toll-free phone number and

invites the debtor to “[s]end correspondence to ERC, P. O. Box 57610,

Jacksonville, FL 32241.” [Id.] The reverse of the letter states “Our Corporate

Address is: ERC 8014 Bayberry Road Jacksonville, FL 32256.” [Dkt. 35-1, ¶ 29].

      On August 1, 2017, Ms. Cobb called ERC. [Dkt. 35-1, ¶ 30]. An automated

message played, which stated “thank you for calling ERC.” [Id.]. When ERC’s

representative answered the phone, he said, in part: “Good morning. Thank you

                                                                                      2
for calling ERC. My name is Irving Anderson speaking with you on a recorded

line.” [Id. at ¶ 31].

       Enhanced is licensed with the Connecticut Banking Department to operate

as a consumer collection agency in the state of Connecticut. [Dkt. 35-1, ¶ 9]. Since

August 2015, Enhanced has been licensed to act as a consumer collection agency

within Connecticut under the trade name ERC, as indicated by the National

Multistate Licensing Service. [Dkt. 35-1, ¶; Davis Decl. at ¶ 6; Landoll Decl. at ¶¶

6-8, 12 Ex. A; Costa Cert., Ex. A (Advance Change Notice); Dkt. 41 (Decision on

Motion for Judicial Notice)].

       Enhanced is licensed as a consumer collection agency with the secretary of

state for Florida under the trade name “ERC.” [Dkt. 35-1, ¶¶3-4]. Enhanced also

maintains a federal registration with the U.S. Patent and Trademark Office for the

service mark “ERC” for use in providing debt collection services. [Id. at ¶ 6]. Since

2015, Enhanced has been registered with the state of Delaware under the fictitious

name “ERC.” [Id. at ¶ 7].

       As of October 1, 2018, the Nationwide Multistate Licensing System was

authorized pursuant to Connecticut statute to process applications for consumer

collection agency licenses and maintain records of such licenses. [Dkt. 35-1, at ¶

10]. Searching “ERC” on the NMLS website returns a single match: Enhanced

Recovery Company, LLC.1 [Dkt. 35-1, ¶¶ 17-18]. That match indicates that the




1 Plaintiff disputes this fact, contending that the website is inadmissible hearsay.
See [Dkt. 35-1, ¶ 17]. The website would be admissible under the hearsay
exception for public records. See Fed. R. Evid. 803(8). Furthermore, the Court
takes judicial notice of the fact that a search for “ERC” on the NMLS website
                                                                                       3
corporation is licensed in Connecticut and uses the trade name “ERC” in

Connecticut.2 [Dkt. 35-1, ¶¶ 18-19].

   II.      Legal Standard


         Summary judgment should be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of proving

that no genuine factual disputes exist. See Vivenzio v. City of Syracuse, 611 F.3d

98, 106 (2d Cir. 2010). “In determining whether that burden has been met, the court

is required to resolve all ambiguities and credit all factual inferences that could be

drawn in favor of the party against whom summary judgment is sought.” Id. (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Matsushita Electric Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). This means that “although the

court should review the record as a whole, it must disregard all evidence favorable

to the moving party that the jury is not required to believe.” Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 151 (2000); see Welch-Rubin v. Sandals Corp.,

No. 3:03-cv-00481, 2004 WL 2472280, at *4 (D. Conn. Oct. 20, 2004) (“At the

summary judgment stage of the proceeding, [the moving party is] required to

present admissible evidence in support of their allegations; allegations alone,

without evidence to back them up, are not sufficient.”) (citing Gottlieb, 84 F.3d at

518); Martinez v. Conn. State Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011). Put

another way, “[i]f there is any evidence in the record that could reasonably support


yields one match – Enhanced Recovery Company in Bayberry, Florida. The Court
accessed this website and performed this search on 2/28/2019.

                                                                                    4
a jury's verdict for the nonmoving party, summary judgment must be denied.” Am.

Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446 F.3d 313, 315–16

(2d Cir. 2006) (internal quotation marks and citation omitted).


         A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on mere

assertions that affidavits supporting the motion are not credible.” Gottlieb v. Cnty

of Orange, 84 F.3d 511, 518 (2d Cir. 1996). Where there is no evidence upon which

a jury could properly proceed to find a verdict for the party producing it and upon

whom the onus of proof is imposed, such as where the evidence offered consists

of conclusory assertions without further support in the record, summary judgment

may lie. Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726–27 (2d Cir.

2010).


         “The FDCPA prohibits debt collectors from employing ‘false, deceptive, or

misleading’ practices.” Sheriff v. Gillie, 136 S.Ct. 1594, 1598 (2016) (quoting §

1692e). One category of practices is “[t]he use of any business, company, or

organization name other than the true name of the debt collector’s business,

company, or organization.” § 1692e(14). “Although the FCCPA does not say ‘what

a “true name” is, its import is straightforward: a debt collector may not lie about

his institutional affiliation.’” Sheriff, 136 S.Ct at 1602 (quoting Gillie v. Law Office

of Eric A. Jones, LLC, 785 F.3d 1091, 1115 (6th Cir. 2015)); see Moorer v. U.S. Bank

N.A., Case No. 3:17-CV-56 (VAB), 2018 WL 587319 at *19 (D. Conn. January 29,

2018). The Federal Trade Commission states that the “true name” provision allows

a debt collector to “use its full business name, the name under which it usually

                                                                                      5
transacts business, or a commonly—used acronym[,]” as long as “it consistently

uses the same name when dealing with a particular consumer.” Statements of

General Policy or Interpretation Staff Commentary On the Fair Debt Collection

Practices Act, 53 Fed. Reg. 50097, 50107 (Dec. 13, 1988). See Levins v. Healthcare

Revenue Recovery Group LLC, 902 F. 3d 274, 281 (3d Cir. 2018) (quoting the FTC

guidance and holding that although the guidance “does not have the force of law

and is not entitled to deference in FDCPA cases, we may adopt its interpretation

when we find its logic persuasive”) (internal quotations and citations omitted).


      To determine whether a debt collector’s communication violates § 1692e,

the Court applies the “least sophisticated consumer” standard. Nicholson v.

Forster & Garbus LLP, 570 Fed. Appx. 40, 41 (2d Cir. 2014). “Under this standard,

collection notices can be deceptive if they are open to more than one reasonable

interpretation, at least one of which is inaccurate.” Id. “It should be emphasized

that in crafting a norm that protects the naïve and the credulous the courts have

carefully preserved the concept of reasonableness.” Clomon v. Jackson, 988

F.2d 1314, 1319 (2d Cir. 1993). “Accordingly, FDCPA protection does not extend

to every bizarre or idiosyncratic interpretation of a collection notice….” Easterling

v. Collecto, Inc., 692 F.3d 229, 233-34 (2d Cir. 2012). Courts should apply the

standard “in a manner that protects debt collectors against liability for

unreasonable misinterpretations of collection notices.” Id. (internal quotations

omitted).




                                                                                     6
   III.      Analysis

          Plaintiff attempts to stretch the “least sophisticated consumer” standard to

undermine established precedent. Case law is clear on this point – if an entity is

licensed to do business under a trade name, that name is the entity’s “true name”

for the purpose of the FDCPA. Kizer v. Am. Credit & Collection, No. B-90-78

(TFD), 1990 WL 317475 at *6 (D. Conn. Dec. 17, 1990). See also Bieder v. Retrieval

Masters Creditors Bureau, Inc.¸146 F.Supp.3d 465, 470 (E. D. N. Y. 2015) (name

under which debt collector was licensed in New York City was its true name for

the purposes of the FDCPA); Cruz v. Credit Control Services, Case No. 2:17-cv-

1994(ADS)(GRB), 2017 WL 5195225 at *7 (E. D. N. Y. November 8, 2017) (holding

that name used by debt collector operating in Freeport, New York was its “true

name” for FDCPA purposes where debt collector was licensed under that name in

New York City and Massachusetts); Boyko v. American Int’l Group, Inc., Case No.

8-cv-2214 (RBK/JS), 2009 WL 5194431 at *7 (D. N. J. Dec. 23, 2009) (“the Court is

persuaded that a collector’s ‘true name’ includes the collector’s legal name (i.e.

the registered corporate or LLC name with the state) as well as the name under

which it is licensed to do business”).


          Plaintiff asks the Court not to consider the Declaration of Jason Davis,

Declaration of Richard Landoll, and Certification of Carmine Costa because these

documents are hearsay. [Dkt. 35-1, at ¶¶ 8, 9, 11, 12]. At the summary judgment

phase, “a party may object that the material cited to support or dispute a fact

cannot be presented in a form that would be admissible in evidence.” Fed. R. Civ.

P. 56(c)(2). The affidavits are not hearsay, they are sworn statements providing


                                                                                     7
the substance of the affiants’ potential testimony. Affidavits or declarations used

to support a motion for summary judgment “must be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the

affiant or declarant is competent to testify on the matters stated.” Fed. R. Civ. P.

56(c)(4). Plaintiff produces no evidence to dispute these requirements.


      There is no genuine issue of material fact as to whether Enhanced used its

“true name” in its communications with Ms. Cobb for the purposes of §

1692e(14). The court has taken judicial notice of the current NMLS records

showing that Enhanced is licensed in Connecticut under the trade name “ERC.”

[Dkt. 41]. The Court has not taken judicial notice of the “Advance Change Notice

History” from the Connecticut Department of Banking [Dkt. 32-4], but this

document and the accompanying certification of Carmine Costa would be

admissible under Rule 803(8) because the Department of Banking is under a legal

duty to report changes in licensing and Plaintiff does not show that the source of

the document or other circumstances indicate a lack of trustworthiness. See Fed.

R. Evid. 803(8). This document shows that Plaintiff has been licensed in

Connecticut under the name “ERC” since 2015, two years before the July 21, 2017

Letter. [Dkt. 32-4, at 2]. Defendant’s registration in Florida and Delaware under

the name “ERC,” an undisputed fact, is also relevant. See [Dkt. 35-1, at ¶¶ 3, 7].

In Cruz the court looked at trade name registrations in “multiple municipalities”

where the conduct at issue occurred entirely in New York. Cruz¸ 2017 WL 5195225

at *7. In light of this evidence, “ERC” is a trade name under which Enhanced is

permitted to transact business.


                                                                                       8
      Plaintiff alleges no instances of misleading conduct or misrepresentations.

Defendant fails to cite a single case in which a court allowed a § 1692e(14) claim

to proceed against an entity for use of an initialism that the entity uses as a

registered trade name in that jurisdiction. Instead, Plaintiff relies on several

cases that are easily distinguishable from the present case. Plaintiff’s citation to

Johnson v. I.C. System, Inc., is wholly inapposite, as that case dealt with § 1692f

of the FDCPA, which circumscribes the information that debt collectors may

display on the outside of envelopes containing debt collection letters. See

Johnson v. I.C. System, Inc., Case No. 4:15-cv-01574 (AGF), 2016 WL 304545 (E.

D. Mo. January 25, 2016). The purpose of § 1692f is to ensure that mail from a

debt collector is not readily identifiable as such from the outside of the envelope.

This purpose stands in stark contrast to § 1692e(14), which is intended to ensure

that the letter inside the envelope clearly communicates to the debtor who is

attempting to collect the debt and on whose behalf. Blarek v. Encore Receivable

Management is also not persuasive because that case dealt with a letter that used

an initialism for the name of the creditor in violation of § 1692g, which does not

contain the “true name” requirement for debt collectors under § 1692e(14). See

Blarek v. Encore Receivable Management, Inc., Case No. 06-C-0420, 2007 WL

984096 at *7 (E.D. Wisc. March 27, 2007). Furthermore, it was undisputed in

Blarek that the relevant initialism applied to a bank that had ceased to operate

under that name but still sent a debt collection letter using an initialism based on

the old name. Id. at *8. Ms. Cobb’s case presents the opposite scenario – the

debt collection agency registered under a new initialism and began operating



                                                                                       9
under that name before contacting Ms. Cobb. Now Plaintiff seeks to recover by

producing evidence of the name under which Enhanced previously conducted

business.


      Plaintiff’s citation to Velez v. Healthcare Revenue Recovery Group, LLC is

persuasive, but it bolsters Defendant’s argument, not Plaintiff’s. See Velez v.

Healthcare Revenue Recovery Group, LLC, Case No. 1:16-CV-377, 2017 WL

1476144 (M. D. N. C. April 24, 2017). In Velez, the court expressly held that the

initialism “ARS” satisfied § 1692e(14) in the state of North Carolina because the

defendant registered the fictitious name “ARS” in Florida, where it was

headquartered. Id. at *6. Judge Osteen, Jr. held that the lack of evidence of any

“false, deceptive, or misleading” use of the initialism weighed in favor of

dismissing Plaintiff’s claim under §1692e(14). Id. at *7 (“There is no allegation

that HRRG’s use of the fictitious name ‘ARS’ occurred to mislead the [debtor] by

hiding the fact the letter was coming from someone other than the original

creditor . . . or to create the false impression that a third party had been engaged

to collect a debt.”) (internal citations omitted). Plaintiff’s claim under § 1692e(14)

is even weaker than the claim at issue in Velez, because Enhanced is not only

registered registered under the name “ERC” in Florida and Delaware, but also in

Connecticut – the same jurisdiction where the collection was sent. See [Dkt. 41].


      The fact that other companies use the initialism “ERC” does not make the

letter confusing to the least sophisticated consumer. The companies Plaintiff

cites as using the initials “ERC” are not debt collection companies. See [Dkt. 35,

at 5]. Although the Court adheres to the least sophisticated consumer standard,

                                                                                    10
the Court must also be limited by reasonableness. Easterling, 692 F.3d at 233-34.

In other words, the Court is to assume that a consumer is unsophisticated, not

that the consumer is willfully obtuse. It is reasonable to assume that even the

least sophisticated consumer, upon receiving a letter purporting to collect a debt

for a “Target credit card,” would not assume that “ERC” stands for “Energy

Regulatory Commission”, “Evangelical Reformed Church,” or “Eastern Red

Cedar” – all interpretations suggested by Plaintiff. See [Dkt. 35, at 5]. These are

the types of “bizarre, idiosyncratic interpretations” that this Court must guard

against. See Easterling, 692 F.3d at 233-34.


      The information ERC provided to Ms. Cobb fully enabled the least

sophisticated consumer to determine whether the debt collection was legitimate

or fraudulent. The letter contained a website using the initials “ERC,” a corporate

address bearing the name “ERC,” and a telephone number that led to a

representative answering the phone and identifying the company as “ERC.”

Contrary to Plaintiff’s assertions, the letter did not require a Connecticut

consumer to “chase around in Delaware, Florida, or the U.S. Patent Office.” [Dkt.

35, at 11]. All of the information was available on the Connecticut Department of

Banking website, which was the system set up by the State of Connecticut to

allow the public to determine the identity of legitimate debt collectors. Still, this

Court makes no finding as to whether the “least sophisticated consumer”

standard requires a consumer to search for an entity on a licensing website.

Such an inquiry is unnecessary, because the Court follows the guidance of the




                                                                                    11
FTC and precedent in this District in stating that a trade name under which an

entity is licensed is that entity’s “true name” for the purpose of §1692e(14).


   IV.      Conclusion


         Defendant shows that there is no genuine issue of material fact as to

whether Enhanced was licensed in Connecticut under the trade name “ERC” and

conducts business under that name. Therefore, “ERC” is Enhanced’s “true

name” for the purposes of § 1692e(14). Plaintiff alleges no facts showing that

that Enhanced used the name “ERC” in a false, deceptive, or misleading way. To

the contrary, the evidence shows that the July 21, 2017 provided ample

information for the least sophisticated consumer to understand that a debt was

being collected, understand who was collecting the debt, and dispute the debt.

The FDCPA protects consumers from unscrupulous debt collectors; the statute

does not create an avenue to harass legitimate creditors with litigation through

superficial interpretation of its provisions. For these reasons, Defendant’s

Motion for Summary Judgment is GRANTED. The Clerk is directed to close this

case.




                                                IT IS SO ORDERED

                                               __________/s/____________

                                               Hon. Vanessa L. Bryant
                                               United States District Judge


Dated at Hartford, Connecticut: March 11, 2019



                                                                                   12
